


Exhibit 10.15

 

BIMCO STANDARD BAREBOAT CHARTER

CODE NAME: “BARECON 2001”

PART I

 

1.     Shipbroker

N/A

 

2.     Place and date

New York, New York

November 22  2008

 

3.     Owners/Place of business (CI. 1)

OSG 400 LLC in its capacity as the owner of the barge OSG 400 (the “Barge”) and
OSG Constitution LLC in Its capacity as the owner of the tug OSG Constitution
(the “Tug”) (hereinafter referred to as “Owners”)

302 Knights Run Ave – Suite 1200

Tampa, FL 33602

each “A Delaware Company”

 

4.     Bareboat Charterers/Place of business (CI. 1)

OSP 400 LLC

302 Knights Run Ave – Suite 1200

Tampa, FL 33602

or “A Delaware Company”

 

5.     Vessel’s name, call sign and flag (CI. 1 and 3)

OSG 400, WDD6731, United States

OSG Constitution, WDD6580 United States

 

6.     Type of Vessel

Tank Barge

 

7.     GT/NT

Barge – 27,471 / 20,182

Tug – 1513 / 453

 

8.     When/Where built

Barge: Galveston Shipbuilding Company / March 01, 1981

Tug:     Slidell, LA

 

9.     Total DWT (abt.) in metric tons on summer freeboard

Barge – 54,062 on 2.05 Metres

Tug – 1548

 

10.   Classification Society (CI. 3)

American Bureau of Shipping A1, Tank Barge

 

11.   Date of last special survey by the Vessel’s classification society

Barge - August 25, 2006

Tug    - August 31, 2008

 

12.   Further particulars of Vessel (also indicate minimum number of months’
validity of class certificates agreed acc. to CI. 3)

OSG 400 – 644’ x 105’ x 47.9’D. – O.N. 632920 IMO – G.S.C. 124.

OSG Constitution – 145’ x 46’ x 30’D – O.N. 538087 IMO – 7209447.

 

13.   Port or Place of delivery (CI. 3)

Philadelphia, Pennsylvania

 

14.   Time for delivery (CI. 4)

November 22, 2008   

 

15.   Cancelling date (CI. 5)

As Mutually Agreed

 

16.   Port or Place of delivery (CI. 15)

Mutually Agreed U.S. Port

 

17.   No. of months’ validity of trading and class certificates Upon redelivery
(CI, 15)

Minimum 2 days

 

18.   Running days’ notice if other than stated in CI. 4

N/A

 

19.   Frequency of dry-docking (CI. 10(g))

As per class requirements

 

20.   Trading Limits (CI. 6)

East Coast of United States, North of Hatteras

 

21.   Charter period (CI. 2)

See Clause 35

 

22.   Charter hire (CI. 11)

See Clause 39

 

23.   New class and other safety requirements (state percentage of Vessel’s
insurance value acc. To Box 29)(CI. 10(a)(ii))

See Clause 38(c)

 

24.   Rate of interest payable acc. To CI. 11 (f) and, if applicable, acc. to
PART IV

N/A

 

25.   Currency and method of payment (CI. 11)

USD monthly in advance by wire transfer

 

1

--------------------------------------------------------------------------------


 

“BARECON 2001” STANDARD BAREBOAT CHARTER

PART I

 

26.   Place of payment; also state beneficiary and bank account (CI. 11)

JPMorgan Chase Bank

New York, New York

ABA # 021000021

For Credit to Account #232-2-407251 in the name of OSG Bulk Ships, Inc.        

 

27.   Bank guarantee/bond (sum and place)  (CI. 24) (optional)

N/A

 

28.   Mortgage(s), if any (state whether 12(a) or (b) applies; if 12(b) applies
state date of Financial Instrument and name of Mortgagee(s)/Place of business)
(CI. 12)

N/A

 

29.   Insurance (hull and machinery and war risks) (state value acc. to CI.
13(f) or, if applicable, acc. to CI. 14(k)) (also state if CI. 14 applies)

See Clause 13; Clause 14 does Not apply

 

30.   Additional insurance cover, if any, for Owners’ account limited to (CI.
13(b)

N/A

 

31.   Additional insurance cover, if any, for Charterers’ account limited to
(CI. 13(b)

N/A

 

32.   Latent defects (only to be filled in if period other than stated in CI. 3

N/A

 

33.   Brokerage commission and to whom payable (CI. 27)

N/A

 

34.   Grace period (state number of clear banking days) (CI. 28)

N/A

 

35.   Dispute Resolution (state 30(a), 30(b) or 30(c); if 30(c) agreed Place of
Arbitration must be stated (CI. 30)

New York Law, New York Arbitration

 

36.   War cancellation (indicate countries agreed) (CI. 26(f)

N/A

 

37.   Newbuilding Vessel (indicate with “yes” or “no” whether PART III applies)
(optional)

NO

 

38.   Name and place of Builders (only to be filled in if PART III applies)

N/A

 

39.   Vessel’s Yard Building No. (only to be filled in if PART III applies)

N/A

 

40.   Date of Building Contract (only to be filled in if PART III applies)

N/A

 

41.   Liquidated damages and costs shall accrue to (state party acc. to CI. 1)

a)     N/A

b)     N/A

c)     Owner

 

42.   Hire/Purchase agreement (indicate with “yes” or “no” whether PART IV
applies) (optional)

NO

 

43.   Bareboat Charter Registry (indicate with “yes” or “no” whether PART V
applies) (optional)

NO

 

44.   Flag and Country of the Bareboat Charter Registry (only to be filled In if
PART V applies)

N/A

 

45.   Country of the Underlying Registry (only to be filled in if PART V
applies)

N/A

 

46.   Number of additional clauses covering special provisions, if agreed

22 total; Number 32-51 as attached

 

PREAMBLE – It is mutually agreed that this Contract shall be performed subject
to the conditions contained in this Charter which shall include PART I and
PART II.  In the event of a conflict of conditions, the provisions of PART I
shall prevail over those of PART II to the extent of such conflict but no
further.  It is further mutually agreed that PART III and/or PART IV and/or
PART V shall only apply and only form part of this Charter if expressly agreed
and stated in Boxes 37, 42 and 43.  If PART III and/or PART IV and/or PART V
apply, it is further agreed that in the event of a conflict of conditions, the
provisions of PART I and PART II shall prevail over those of PART III and/or
PART IV and/or PART V to the extent of such conflict but no further.

 

Signature (Owners)

 

 

 

 

 

 

OSG 400 LLC

 

 

 

 

 

 

By:

 

 

 

 

Manager

 

 

 

 

 

Signature (Charterers)

 

 

 

 

 

 

OSP 400 LLC

 

 

 

 

 

 

By:

 

 

 

 

Manager

 

 

 

 

 

 

OSG CONSTITUTION LLC

 

 

 

 

 

 

By:

 

 

 

 

Manager

 

 

2

--------------------------------------------------------------------------------

 

PART II

 

“BARECON 2001” Standard Bareboat Charter

 

1.              Definitions

 

In this Charter, the following terms shall have the meanings hereby assigned to
them; “The Owners” shall mean the party identified in Box 3; “The Charterers”
shall mean the party identified in Box 4; “The Vessel” shall mean the vessel
named in Box 5 and with particulars as stated in Boxes 6 to 12.”Financial
Instrument” means such financial security instrument as annexed to this Charter
and stated in Box 28.

 

2.              Charter Period

 

In consideration of the hire detailed in Box 22, the Owners have agreed to let
and the Charterers have agreed to hire the Vessel for the period stated in Box
21 (“The Charter Period”).

 

3.              Delivery

 

(not applicable when part III applies, as indicated in Box 37).

(a)   The Vessel shall be delivered by the Owners and taken over by the
Charterers at the port or place indicated in Box 13 in such ready safe berth as
the Charterers may direct.

(b)   The Vessel shall be properly documented on delivery in accordance with the
laws of the flag State indicated in Box 5 and the requirements of the
classification society stated in Box 10.  The Vessel upon delivery shall have
her survey cycles up to date and trading and class certificates valid for at
least the number of months agreed in Box 12.

(c)   The delivery of the Vessel by the Owners and the taking over of the Vessel
by the Charterers shall constitute a full performance by the Owners of all the
Owners’ obligations under this Clause 3, and thereafter the Charterers shall not
be entitled to make or assert any claim against the Owners on account of any
conditions, representations or warranties expressed or implied with respect to
the Vessel.

 

4.              Time for Delivery

 

(not applicable when Part III applies, as indicated in Box 37).

The Vessel shall not be delivered before the date indicated in Box 14 without
the Charterers’ consent and the Owners shall exercise due diligence to deliver
the Vessel not later than the date indicated in Box 15.  The Owners shall keep
the Charterers closely advised of possible changes in the Vessel’s position.

 

5.              Cancelling

 

(not applicable when Part III applies, as indicated in Box 37).

(Intentionally omitted)

 

6.              Trading Restrictions

 

The Vessel shall be employed in lawful trades for the carriage of suitable
lawful merchandise within the trading limits in Box 20.

 

The Charterers undertake not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the contracts of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent of the insurers to such employment and complying with such
requirements as to extra premium or otherwise as the insurers may prescribe.

 

The Charterers also undertake not to employ the Vessel or suffer her employment
in any trade or business which is forbidden by the law of any country to which
the Vessel may sail or is otherwise illicit or in carrying illicit or prohibited
goods or in any manner whatsoever which may render her liable to condemnation,
destruction, seizure or confiscation.

 

Notwithstanding any other provisions contained in this Charter it is agreed that
nuclear fuels or radioactive products or waste are specifically excluded from
the cargo permitted to be loaded or carried under this Charter.  This exclusion
does not apply to radio-isotopes used or intended to be used for any industrial,
commercial, agricultural, medical or scientific purposes provided the Owners’
prior approval has been obtained to loading thereof.

 

7.              Surveys on Delivery and Redelivery

 

(Intentionally omitted)

 

8.              Inspection

 

The Owners shall have the right at any time after giving reasonable notice to
the Charterers to inspect or survey the Vessel or instruct a duly authorised
surveyor to carry out such survey on their behalf.

 

(a)          (intentionally omitted)

(b)   in dry-dock if the Charterers have not dry-docked Her in accordance with
Clause 10(g).  The costs and fees for such inspection or survey shall be paid by
the Charterers; and

(c)   for any other commercial reason they consider necessary (provided it does
not unduly interfere with the commercial operation of the Vessel).  The costs
and fees for such inspection and survey shall be paid by the Owners.

 

All time used in respect of inspection, survey or repairs shall be for the
Charterers’ account and form part of the Charter Period.

 

The Charterers shall also permit the Owners to inspect the Vessel’s log books
whenever requested and shall whenever required by the Owners furnish them with
full information regarding any casualties or other accidents or damage to the
Vessel.

 

9.              Inventories, Oil and Stores

 

(Intentionally omitted)

 

3

--------------------------------------------------------------------------------


 

10.       Maintenance and Operation

 

(a)(i)          Maintenance and Repairs – During the Charter Period the Vessel
shall be in the full possession and at the absolute disposal for all purposes of
the Charterers and under their complete control in every respect.  The
Charterers shall maintain the Vessel, her machinery, boilers, appurtenances and
spare parts in accordance with good commercial maintenance practice and, except
as provided for in Clause 14(l), if applicable, at their own expense they shall
at all times keep the Vessel’s Class fully up to date with the Classification
Society indicated in Box 10 and maintain all other necessary certificates in
force at all times.

(ii)                    (intentionally omitted)

(iii)                Financial Security – The Charterers shall maintain
financial security or responsibility in respect of third party liabilities as
required by any government, including federal, state or municipal or other
division or authority thereof, to enable the Vessel, without penalty or charge,
lawfully to enter, remain at, or leave any port, place, territorial or
contiguous waters of any country, state or municipality in performance of this
Charter without any delay.  This obligation shall apply whether or not such
requirements have been lawfully imposed by such government or division of
authority thereof.

 

The Charterers shall make and maintain all arrangements by bond or otherwise as
may be necessary to satisfy such requirements at the Charterers’ sole expense
and the Charterers shall indemnify the Owners against all consequences
whatsoever (including loss of time) for any failure or inability to do so.

 

(b)                      Operation of the Vessel – The Charterers shall at their
own expense and by their own procurement man, victual, navigate, operate,
supply, fuel and, whenever required, repair the Vessel during the Charter Period
and they shall pay all charges and expenses of every kind and nature whatsoever
incidental to their use and operation of the Vessel under this Charter,
including annual flag State fees and any foreign general municipality and/or
state taxes.  The Master, officers and crew of the Vessel shall be the servants
of the Charterers for all purposes whatsoever, even if for any reason appointed
by the Owners.

 

Charterers shall comply with the regulations regarding officers and crew in
force in the country of the Vessel’s flag or any other applicable law.

 

(c)                      The Charterers shall keep the Owners and the
mortgagee(s) advised of the intended employment, planned dry-docking and major
repairs of the Vessel, as reasonably required.

 

(d)                      Flag and Name of Vessel – During the Charter Period,
the Charterers shall have the liberty to paint the Vessel in their own colours,
install and display their funnel insignia and fly their own house flag.  The
Charterers shall also have the liberty, with the Owners’ consent, which shall
not be unreasonably withheld, to change the flag and/or the name of the Vessel
during the Charter Period.  Painting and re-painting, instalment and
re-instalment, registration and re-registration, if required by the Owners,
shall be at the Charterers’ expense and time.

 

(e)                      Changes to the Vessel – Subject to Clause 10(a)(ii),
the Charterers shall make no structural changes in the Vessel or changes in the
machinery, boilers, appurtenances or spare parts thereof without in each
instance first securing the Owners’ approval thereof.

 

(f)                        Use of the Vessel’s Outfit, Equipment and Appliances
– The Charterers shall have the use of all outfit, equipment, and appliances on
board the Vessel at the time of delivery, provided the same or their substantial
equivalent shall be returned to the Owners on redelivery in the same good order
and condition as when received, ordinary wear and tear excepted.  The Charterers
shall from time to time during the Charter Period replace such items of
equipment as shall be so damaged or worn as to be unfit for use.  The Charterers
are to procure that all repairs to or replacement of any damaged, worn or lost
parts or equipment be effected in such manner (both as regards workmanship and
quality of materials) as not to diminish the value of the Vessel.  The
Charterers have the right to fit additional equipment at their expense and risk
but the Charterers shall remove such equipment at the end of the period if
requested by the Owners.  Any equipment including radio equipment on hire on the
Vessel at time of delivery shall be kept and maintained by the Charterers and
the Charterers shall assume the obligations and liabilities of the Owners under
any lease contracts in connection therewith and shall reimburse the Owners for
all expenses incurred in connection therewith, also for any new equipment
required in order to comply with radio regulations.

 

(g)                     Periodical Dry-Docking –The Charterers shall drydock the
Vessel and clean and paint her underwater parts whenever the same may be
necessary, but not less than once during the period stated in Box 19 or, if Box
19 has been left blank, every sixty (60) calendar months after delivery or such
other period as may be required by the Classification Society or flag State.

 

11.       Hire

 

(a)                      The Charterers shall pay hire due to the Owners
punctually in accordance with the terms of this Charter in respect of which time
shall be of the essence.

(b)                      The Charterers shall pay to the Owners for the hire of
the Vessel a lump sum in the amount indicated in Box 22 which shall be payable
not later than every thirty (30) running days in advance, the first lump sum
being payable on the date and hour of the Vessel’s delivery to the Charterers. 
Hire shall be paid continuously throughout the Charter Period.

(c)                      Payment of hire shall be made in cash without discount
in the currency and in the manner indicated in Box 25 and at the place mentioned
in Box 26.

(d)                      Final payment of hire, if for a period of less than
thirty (30) running days, shall be calculated proportionally according to the
number of days and hours remaining before redelivery and advance payment to be
effected accordingly.

(e)                      Should the Vessel be lost or missing, hire shall cease
from the date and time when she was lost or last heard of.  The date upon which
the Vessel is to be treated as lost or missing shall be ten (10) days after the
Vessel was last reported or when the Vessel is posted as missing by Lloyd’s,
whichever occurs first.  Any hire paid in advance to be adjusted accordingly.

(f)                        (Intentionally omitted)

(g)                     (Intentionally omitted)

 

4

--------------------------------------------------------------------------------


 

12.       Mortgage

 

(only to apply if Box 28 has been appropriately filled in)

*)             (a)       The Owners warrant that they have not effected any
mortgage(s) of the Vessel and that they shall not effect any mortgage(s) without
the prior consent of the Charterers, which shall not be unreasonably withheld.

*)             (b)       The Vessel chartered under this Charter is financed by
a mortgage according to the Financial Instrument.  The Charterers undertake to
comply, and provide such information and documents to enable the Owners to
comply, with all such instructions or directions in regard to the employment,
insurances, operation, repairs and maintenance of the Vessel as laid down in the
Financial Instrument or as may be directed from time to time during the currency
of the Charter by the mortgagee(s) in conformity with the Financial Instrument. 
The Charterers confirm that, for this purpose, they have acquainted themselves
with all relevant terms, conditions and provisions of the Financial Instrument
and agree to acknowledge this in writing in any form that may be required by the
mortgagee(s).  The Owners warrant that they have not effected any
mortgage(s) other than stated in Box 28 and that they shall not agree to any
amendment of the mortgage(s) referred to in Box 28 or effect any other
mortgage(s) without the prior consent of the Charterers, which shall not be
unreasonably withheld.

*)                (Optional, Clauses 12(a) and 12(b) are alternatives; indicate
alternative agreed in Box 28).

 

13.       Insurance and Repairs

 

(a)       During the Charter Period the Vessel shall be kept insured by the
Charterers at their expense against hull and machinery, war and Protection and
Indemnity risks (and any risks against which it is compulsory to insure for the
operation of the Vessel, including maintaining financial security in accordance
with sub-clause 10(a)(iii) in such form as the Owners shall in writing approve,
which approval shall not be un-reasonably withheld.  Such insurances shall be
arranged by the Charterers to protect the interests of both the Owners and the
Charterers and the mortgagee(s) (if any), and The Charterers shall be at liberty
to protect under such insurances the interests of any managers they may
appoint.  Insurance policies shall cover the Owners and the Charterers according
to their respective interests.  Subject to the provisions of the Financial
Instrument, if any, and the approval of the Owners and the insurers, the
Charterers shall effect all insured repairs and shall undertake settlement and
reimbursement from the insurers of all costs in connection with such repairs as
well as insured charges, expenses and liabilities to the extent of coverage
under the insurances herein provided for.

 

The Charterers also to remain responsible for and to effect repairs and
settlement of costs and expenses incurred thereby in respect of all other
repairs not covered by the insurances and/or not exceeding any possible
franchise(s) or deductibles provided for in the insurances.

 

All time used for repairs under the provisions of subclause 13(a) above,
including any deviation, shall be for the Charterers’ account.

 

(b)       If the conditions of the above insurances permit additional insurance
to be placed by the parties, such cover shall be limited to the amount for each
party set out in Box 30 and Box 31, respectively.  The Owners or the Charterers
as the case may be shall immediately furnish the other party with particulars of
any additional insurance effected, including copies of any cover notes or
policies and the written consent of the insurers of any such required insurance
in any case where the consent of such insurers is necessary.

 

(c)       The Charterers shall upon the request of the Owners, provide
information and promptly execute such documents as may be required to enable the
Owners to comply with the insurance provisions of the Financial Instrument.

 

(d)       Subject to the provisions of the Financial Instrument, if any, should
the Vessel become an actual, constructive, compromised or agreed total loss
under the insurances required under sub-clause 13(a), all insurance payments for
such loss shall be paid to the Owners who shall distribute the moneys between
the Owners and the Charterers according to their respective interests.  The
Charterers undertake to notify the Owners and the mortgagee(s), if any, of any
occurrences in consequence of which the Vessel is likely to become a total loss
as defined in this Clause.

 

(e)       The Owners shall upon the request of the Charterers, promptly execute
such documents as may be required to enable the Charterers to abandon the Vessel
to insurers and claim a constructive total loss.

 

(f)        For the purpose of insurance coverage against hull and machinery and
war risks under the provisions of sub-clause 13(a), the value of the Vessel is
the sum indicated in Box 29.

 

14.       Insurance, Repairs and Classification (Intentionally omitted)

 

15.       Redelivery

 

At the expiration of the Charter Period the Vessel shall be redelivered by the
Charterers to the Owners at a safe and ice-free port or place as indicated in
Box 16, in such ready safe berth as the Owners may direct.

 

16.       Non-Lien

 

The Charterers will not suffer, nor permit to be continued, any lien or
encumbrance incurred by them or their agents, which might have priority over the
title and interest of the Owners in the Vessel.

 

17.       Indemnity

 

(a)       The Charterers shall indemnify the Owners against any loss, damage or
expense incurred by the Owners arising out of or in relation to the operation of
the Vessel by the Charterers, and against any lien of whatsoever nature arising
out of an event occurring during the Charter Period.  If the Vessel be arrested
or otherwise detained by reason of claims or liens arising out of her operation
hereunder by the Charterers, the Charterers shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released,
including the provision of bail.

 

5

--------------------------------------------------------------------------------


 

Without prejudice to the generality of the foregoing, the Charterers agree to
indemnify the Owners against all consequences or liabilities arising from the
Master, officers or agents signing Bills of Lading or other documents.

 

(b)       If the Vessel be arrested or otherwise detained by reason of a claim
or claims against the Owners, the Owners shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released,
including the provision of bail.

 

In such circumstances the Owners shall indemnify the Charterers against any
loss, damage or expense incurred by the Charterers (including hire paid under
this Charter) as a direct consequence of such arrest or detention.

 

18.       Lien

 

The Owners to have a lien upon all cargoes, sub-hires and sub-freights belonging
or due to the Charterers or any sub-charterers and any Bill of Lading freight
for all claims under this Charter, and the Charterers to have a lien on the
Vessel for all moneys paid in advance and not earned.

 

19.       Salvage

 

All salvage and towage performed by the Vessel shall be for the Charterers’
benefit and the cost of repairing damage occasioned thereby shall be borne by
the Charterers.

 

20.       Wreck Removal

 

In the event of the Vessel becoming a wreck or obstruction to navigation the
Charterers shall indemnify the Owners against any sums whatsoever which the
Owners shall become liable to pay and shall pay in consequence of the Vessel
becoming a wreck or obstruction to navigation.

 

21.       General Average

 

The Owner shall not contribute to General Average.

 

22.       Assignment, Sub-Charter and Sale

 

(a)       The Charterers shall not assign this Charter nor sub-charter the
Vessel on a bareboat basis except with the prior consent in writing of the
Owners, which shall not be unreasonably withheld, and subject to such terms and
conditions as the Owners shall approve.

(b)       SEE CLAUSE 41.

 

23.       Contracts of Carriage

 

*)             (a)       The Charterers are to procure that all documents issued
during the Charter Period evidencing the terms and conditions agreed in respect
of carriage of goods shall contain a paramount clause incorporating any
legislation relating to carrier’s liability for cargo compulsorily applicable in
the trade; if no such legislation exists, the documents shall incorporate the
USCOGSA.  The documents shall also contain the New Jason Clause and the
Both-to-Blame Collision Clause.

 

*)             (b)       (Intentionally omitted)

 

24.       Bank Guarantee (Intentionally omitted)

 

25.       Requisition/Acquisition

 

(a)       In the event of the Requisition for Hire of the Vessel by any
governmental or other competent authority (hereinafter referred to as
“Requisition for Hire”) irrespective of the date during the Charter Period when
“Requisition for Hire” may occur and irrespective of the length thereof and
whether or not it be for an indefinite or a limited period of time, and
irrespective of whether it may or will remain in force for the remainder of the
Charter period, this Charter shall not be deemed thereby or thereupon to be
frustrated or otherwise terminated and the Charterers shall continue to pay the
stipulated hire in the manner provided by this Charter until the time when the
Charter would have terminated pursuant to any of the provisions hereof always
provided however that in the event of “Requisition for Hire” any Requisition
Hire or compensation received or receivable by the Owners shall be payable to
the Charterers during the remainder of the Charter Period or the period of the
“Requisition for Hire” whichever be the shorter.

(b)       (Intentionally omitted)

 

26.       War

 

(a)       For the purpose of this Clause, the words “War Risks” shall include
any war (whether actual or threatened), act of war, civil war, hostilities,
revolution, rebellion, civil commotion, warlike operations, the laying of mines
(whether actual or reported), acts of piracy, acts of terrorists, acts of
hostility or malicious damage, blockades (whether imposed against all vessels or
imposed selectively against vessels of certain flags or ownership, or against
certain cargoes or crews or otherwise howsoever), by any person, body, terrorist
or political group, or the Government of any state whatsoever, which may be
dangerous or are likely to be or to become dangerous to the Vessel, her cargo,
crew or other persons on board the Vessel.

(b)       The Vessel, unless the written consent of the Owners be first
obtained, shall not continue to or go through any port, place, area or zone
(whether of land or sea), or any waterway or canal, where it reasonably appears
that the Vessel, her cargo, crew or other persons on board the Vessel, in the
reasonable judgement of the Owners, may be, or are likely to be, exposed to War
Risks.  Should the Vessel be within any such place as aforesaid, which only
becomes dangerous, or is likely to be or to become dangerous, after her entry
into it, the Owners shall have the right to require the Vessel to leave such
area.

(c)       The Vessel shall not load contraband cargo, or to pass through any
blockade, whether such blockade be imposed on all vessels, or is imposed
selectively in any way whatsoever against vessels of certain flags or ownership,
or against certain cargoes or crews or otherwise howsoever, or to proceed to an
area where she shall be subject, or is likely to be subject to a belligerent’s
right of search and/or confiscation.

(d)       If the insurers of the war risks insurance should require payment of
premiums and/or calls because, pursuant to the Charterers’ orders, the Vessel is
within, or is due to enter and remain within, any area or areas which are
specified by such insurers as being subject to additional premiums because of
War Risks, then such premiums and/or calls shall be reimbursed by the Charterers
to the Owners at the same time as the next payment of hire is due.

 

6

--------------------------------------------------------------------------------


 

(e)       The Charters  shall have the liberty:

(i)       to comply with all orders, directions, recommendations or advice as to
departure, arrival, routes, sailing in convoy, ports of call, stoppages,
destinations, discharge of cargo, delivery, or in any other way whatsoever,
which are given by the Government of the Nation under whose flag the Vessel
sails, or any other Government, body or group whatsoever acting with the power
to compel compliance with their orders or directions;

(ii)      to comply with the orders, directions or recommendations of any war
risks underwriters who have the authority to give the same under the terms of
the war risks insurance;

(iii)     to comply with the terms of any resolution of the Security Council of
the United nations, any directives of the European Community, the effective
orders of any other Supranational body which has the right to issue and give the
same, and with national laws aimed at enforcing the same to which the Owners are
subject, and to obey the orders and directions of those who are charged with
their enforcement.

(f)        (Intentionally omitted)

 

27.       Commission (Intentionally omitted)

 

28.       Termination

 

(a)       Charterers’ Default

The Owners shall be entitled to withdraw the Vessel from the service of the
Charterers and terminate the Charter with immediate effect by written notice to
the Charterers if:

(i)       the Charterers fail to pay hire in accordance with Clause 11. 
However, where there is a failure to make punctual payment of hire due to
oversight, negligence, errors or omissions on the part of the Charterers or
their bankers, the Owners shall give the Charterers written notice of the number
of clear banking days stated in Box 34 (as recognised at the agreed place of
payment) in which to rectify the failure, and when so rectified within such
number of days following the Owners’ notice, the payment shall stand as regular
and punctual.  Failure by the Charterers to pay hire within the number of days
stated in Box 34 of their receiving the Owners’ notice as provided herein, shall
entitle the Owners to withdraw the Vessel from the service of the Charterers and
terminate the Charter without further notice;

(ii)      The Charterers fail to comply with the requirements of:

(1)         Clause 6 (Trading Restrictions)

(2)         Clause 13(a) (Insurance and Repairs) provided that the Owners shall
have the option, by written notice to the Charterers, to give the Charterers a
specified number of days grace within which to rectify the failure without
prejudice to the Owners’ right to withdraw and terminate under this Clause if
the Charterers fail to comply with such notice;

(iii)                the Charterers fail to rectify any failure to comply with
the requirements of sub-clause 10(a)(i) (Maintenance and Repairs) as soon as
practically possible after the Owners have requested them in writing so to do
and in any event so that the Vessel’s insurance cover is not prejudiced.

(b)       Owners’ Default

If the Owners shall by any act or omission be in breach of their obligations
under this Charter to the extent that the Charterers are deprived of the use of
the Vessel and such breach continues for a period of fourteen (14) running days
after written notice thereof has been given by the Charterers to the Owners, the
Charterers shall be entitled to terminate this Charter with immediate effect by
written notice to the Owners.

(c)       Loss of Vessel

This Charter shall be deemed to be terminated if the Vessel becomes a total loss
or is declared as a constructive or compromised or arranged total loss.  For the
purpose of this sub-clause, the Vessel shall not be deemed to be lost unless she
has either become an actual total loss or agreement has been reached with her
underwriters in respect of her constructive, compromised or arranged total loss
or if such agreement with her underwriters is not reached it is adjudged by a
competent tribunal that a constructive loss of the Vessel has occurred.

(d)       Either party shall be entitled to terminate this Charter with
immediate effect by written notice to the other party in the event of an order
being made or resolution passed for the winding up, dissolution, liquidation or
bankruptcy of the other party (otherwise than for the purpose of reconstruction
or amalgamation) or if a receiver is appointed, or if it suspends payment,
ceases to carry on business or makes any special arrangement or composition with
its creditors.

(e)       The termination of this Charter shall be without prejudice to all
rights accrued due between the parties prior to the date of termination and to
any claim that either party might have.

 

29.       Repossession

 

In the event of the termination of this Charter in accordance with the
applicable provisions of Clause 28, the Owners shall have the right to repossess
the Vessel from the Charterers at her current or next port of call, or at a port
or place convenient to them without hindrance or interference by the Charterers,
courts or local authorities.  Pending physical repossession of the Vessel in
accordance with this Clause 29, the Charterers shall hold the Vessel as
gratuitous bailee only to the Owners.  The Owners shall arrange for an
authorised representative to board the Vessel as soon as reasonably practicable
following the termination of the Charter.  The Vessel shall be deemed to be
repossessed by the Owners from the Charterers upon the boarding of the Vessel by
the Owners’ representative.  All arrangements and expenses relating to the
settling of wages, disembarkation and repatriation of the Charterers’ Master,
officers and crew shall be the sole responsibility of the Charterers.

 

30.       Dispute Resolution (Intentionally omitted)

 

31.       Notices

 

(a)       Any notice to be given by either party to the other party shall be in
writing and may be sent by fax, telex, registered or recorded mail or by
personal service.

(b)       The address of the Parties for service of such communication shall be
as stated in Boxes 3 and 4 respectively.

 

7

--------------------------------------------------------------------------------


 

OPTIONAL

PART

 

 “BARECON 2001” Standard Bareboat Charter

 

PART III

PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY

(Optional, only to apply if expressly agreed and stated in Box 37)

 

(Intentionally Omitted)

 

8

--------------------------------------------------------------------------------


 

OPTIONAL

PART

 

“BARECON 2001” Standard Bareboat Charter

 

PART IV

HIRE/PURCHASE AGREEMENT

(Optional, only to apply if expressly agreed and stated in Box 42)

 

(Intentionally omitted)

 

9

--------------------------------------------------------------------------------


 

OPTIONAL

PART

 

“BARECON 2001” Standard Bareboat Charter

 

PART V

PROVISIONS TO APPLY FOR VESSELS REGISTERED IN A BAREBOAT CHARTER REGISTRY

(Optional, only to apply if expressly agreed and stated in Box 43)

 

(Intentionally omitted)

 

10

--------------------------------------------------------------------------------

 

ADDITIONAL CLAUSES

OSG 400/OSG CONSTITUTION

 

TABLE OF CONTENTS

 

 

 

 

 

32.

Definitions

12

33.

Agreement to Charter

13

34.

INTENTIONALLY OMITTED

13

35.

Charter Period

13

36.

INTENTIONALLY OMITTED

14

37.

Use and Operation of the Vessels

14

38.

Maintenance and Classification

15

39.

Charter Hire

15

40.

Insurance

16

41.

Liens, Sale and Attachment

17

42.

Event of Loss

17

43.

INTENTIONALLY OMITTED

18

44.

Further Undertakings

18

45.

Additional Events of Demise Default

19

46.

Governing Law

20

47.

Representations and Warranties

20

48.

Dispute Resolution

21

49.

Quiet Enjoyment

21

50.

Notices

21

51.

Miscellaneous

22

 

11

--------------------------------------------------------------------------------


 

ADDITIONAL CLAUSES TO THAT CERTAIN BIMCO STANDARD BAREBOAT CHARTER (the
“Charter”).

 

32.                     Definitions.

 

As used in this Charter, the following terms shall have the meanings ascribed to
them below:

 

“Barecon” has the meaning given to such term in Clause 51(f) hereof.

 

“Barge” has the meaning given such term in Clause 3 of Part I of the Barecon.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
banking institutions doing business in Tampa, Florida.

 

“Charter Hire” has the meaning given to such term in Clause 39(a) hereof.

 

“Charter Period” means the term of this Charter.

 

“Classification Society” means the American Bureau of Shipping.

 

“Compulsory Acquisition” means the condemnation, confiscation, requisition
(other than for hire), purchase or other taking of title of the Vessels by any
governmental or other competent authority.

 

“Crew’s Wages” means crew’s wages (including the wages of the Master, to the
extent provided by 46 USC § 11112, as amended from time to time).

 

“Event of Demise Default” means any event described in Clause 28(a), Clause
39(a) or Clause 45 hereof.

 

“Event of Loss” means any of the following events occurring during the Charter
Period: (i) the actual or constructive total loss of the Vessels or the agreed
or compromised total loss of the Vessels; or (ii) Compulsory Acquisition.  An
Event of Loss shall be deemed to have occurred on the date indicated in Clause
39(f) hereof.

 

“Flag State” means, subject to Clause 37(c) hereof, the United States.

 

“Lien” means any mortgage, pledge, lien, charge, encumbrance, lease, right,
security interest or claim.

 

“Managers” means OSG Ship Management, Inc.

 

“Permitted Liens” means:

 

(i)                                               Liens for Crew’s Wages and
salvage (including contract salvage) which shall not have been due and payable
for more than ten (10) days after termination of a voyage or which shall then be
contested by Owners in good faith;

 

(ii)                                            Liens for Crew’s Wages, salvage
(including contract salvage), general average and damages arising out of tort
which are covered by insurance;

 

(iii)                                         Liens incident to current
operations (except for Crew’s Wages, salvage (including contract salvage) and
general average), or liens for the wages of a stevedore when employed directly
by Owners or the operator, Master or agent

 

12

--------------------------------------------------------------------------------


 

of the Vessels, in all cases, which are not yet due and payable or which shall
then be contested by Owners in good faith and for which adequate reserves are
being maintained;

 

(iv)                Liens covered by insurance and any deductible applicable
thereto;

 

(v)                   Liens for repairs or with respect to any changes made in
the Vessels required by applicable laws, treaties and conventions or by
applicable rules and regulations thereunder which are not yet due and payable or
which shall then be contested by Owners in good faith and for which adequate
reserves are being maintained; and,

 

“Person” means any individual, corporation, general or limited partnership,
joint venture, association, joint-stock company, limited liability company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

 

“Subsidiary” means any Person with respect to which a specified Person (and/or
any Subsidiary thereof) owns a majority of the equity securities or other equity
interests or has the power to elect a majority of that Person’s board of
directors or similar governing body, or otherwise has the power, directly or
indirectly, to direct the business and policies of that Person.

 

“Tug” has the meaning given in Clause 3 of Part I of the Barecon.

 

“Vessel” shall mean, individually, the Tug and the Barge, and collectively, the
Tug and the Barge shall be the “Vessels”.

 

Any and all references in this Charter to any rule, regulation and/or statute
shall be to such rule, regulation and/or statute and the regulations promulgated
thereunder, as such rule, regulation and/or statute may be amended, modified or
supplemented from time to time, and any successor rule, regulation and/or
statute thereto.

 

33.                               Agreement to Charter.

 

(a)                                  Subject to the satisfaction of all the
terms and conditions of this Charter, Owners commit to bareboat charter to
Charterer, and Charterer commits to bareboat charter from Owners, the Vessels.

 

(b)                                 Charterer and Owners agree that this Charter
is, and is intended to be, a bareboat charter, that Owners have title to and is
the owner of the Vessels, and that the relationship between Owners and Charterer
pursuant hereto shall always be only that of owner and charterer.  Charterer
does not hereby acquire any right, equity, title or interest in or to the
Vessels, except the right to use the same under the terms hereof, subject to law
and regulatory authority.  The parties agree to treat this Charter as a bareboat
charter under which Owners are the title owner of the Vessels, and Charterer is
deemed to be the owner pro hac vice for the entire Charter Period.

 

34.                               INTENTIONALLY OMITTED

 

35.                               Charter Period.

 

Charterer shall bareboat charter the Vessels for a term commencing with the
successful marriage of the Tug and the Barge in Philadelphia, Pennsylvania
following the return

 

13

--------------------------------------------------------------------------------


 

of the Tug from dry dock and subject to the Charterer’s reasonable determination
of the Vessels’ ability to resume trading in its intended trade, estimated to be
on or about November 22, 2008, and ending on January 1, 2010, as such period may
be mutually extended; provided that Charterer shall have the option of
redelivering the Vessels at any time after August 29, 2009 upon 30 days prior
notice to Owners.

 

36.                               INTENTIONALLY OMITTED

 

37.                               Use and Operation of the Vessels.

 

(a)                                  Charterer agrees that the Vessels shall not
be operated in any manner contrary to the applicable laws of the Flag State or
in any manner that may affect documentation of the Vessels under the laws and
regulations of the Flag State or in any area in which the insurance required by
Clause 40 hereof shall not be in full force and effect.

 

(b)                                 Charterer shall, without expense to Owners,
throughout the Charter Period, maintain the documentation of the Vessels under
the laws and flag of the Flag State (and, in the case of documentation under
U.S. flag, with a coastwise endorsement) in the name of Owners, and Owners
shall, upon the request of Charterer, execute such documents and furnish such
information as Charterer may reasonably require to enable Charterer to maintain
such documentation.  The Vessels shall, and Charterer covenants that it will, at
all times comply with the requirements of all applicable laws, treaties and
conventions, and rules and regulations issued thereunder, of all international
organizations and national, state and local governments and agencies thereof
having jurisdiction in connection with the use, operation and maintenance of the
Vessels, and Charterer covenants that it will have on board, when required
thereby, valid certificates showing compliance therewith.  Charterer will not
suffer or permit anything to be done which might injuriously affect the
documentation of the Vessels under the laws and regulations of the Flag State,
and Charterer will not abandon the Vessels in a foreign port (unless advisable
in connection with an Event of Loss), engage in any unlawful trade or violate
any law or regulation or carry any cargo that may expose the Vessels to penalty,
forfeiture or seizure.

 

(c)                                  In the event of the repeal, modification,
supplement or amendment of those provisions of Title 46 of the U.S. Code which
exclusively reserve the U.S. coastwise trade for U.S.-built and flagged Vessels
operated by citizens of the United States, within the meaning of 46 U.S.C.
§ 50501 (“Jones Act Vessels”) (i) such that the U.S. coastwise trade is no
longer exclusively reserved for Jones Act Vessels and (ii) such that the Vessels
will not permanently lose its eligibility to operate in the U.S. coastwise trade
if it is registered under a foreign flag, then Charterer shall have the right to
register the Vessels under another country’s flag subject to the prior consent
by Owners, which shall not be unreasonably withheld; provided, however, that all
costs associated with the de-registration of the Vessels from the U.S. flag and
the registration of the Vessels under the new flag shall be for Charterer’s
account.

 

(d)           Owners represent and warrant that following completion of the dry
dock of the Tug, the Vessels shall be in good working order and repair and shall
be fit for the Vessels’ intended use.  Owners agree that during the Charter
Period, on each and every occasion thereafter that there is loss of time
(whether by way of interruption in the Vessels’ service or, from reduction in
the Vessels’ performance, or in any other manner) due to breakdown (whether
partial or total) of machinery, boilers or other parts of the Vessels or
equipment (including without limitation tank coatings), and such loss continues
for more than one (1) day (if resulting from interruption in the Vessels’
service) Charterer shall have the right to redeliver the Vessels, and the
Charter Period shall

 

14

--------------------------------------------------------------------------------


 

be deemed to be terminated with no party having any further liability to the
other. If the Charterer elects not to redeliver the Vessels, Owners shall be
solely responsible for paying the cost of any and all repairs required in the
reasonable opinion of the Charterer necessary for the operation of the Vessels
and Charter Hire hereunder for the duration of the repair period until Owners
redeliver the Vessels to Charterer shall be reduced, commencing on the date the
repair period begins, by an amount equal to Nine Thousand United States Dollars
($9,000) per day. Owners agree to use commercially reasonable efforts to have
the Vessels returned to Charterer as soon as possible following completion of
such repairs. Owners jointly and severally agree to indemnify Charterer for any
and all losses incurred by Charterer during the period the Vessels are
unavailable to Charterer during the repair period, including transit time to and
from the repair facility until returned to Charterer, provided that Owners’
indemnity obligations shall not exceed an amount equal to Twenty Five Thousand
United States Dollars ($25,000) per day for each day of such period, without
duplication of the Nine Thousand United States Dollars ($9,000) per day
reduction in Charter Hire.  Charterer has the right to require Owners to
complete repairs and return the Vessels to Charterer for multiple successive
instances of loss of time due to breakdown during the Charter Period.

 

38.                               Maintenance and Classification.

 

(a)                                  Charterer shall maintain the Vessels so as
to entitle the Vessels to the classification and rating with the Classification
Society of +A1 Oil Tank Barge and +A1, Towing Service, +AMS respectively. 
Charterer shall submit the Vessels to all required surveys of the Classification
Society and shall give Owners prior written notice thereof.  Charterer shall
furnish to Owners annually a confirmation of class letter issued by the
Classification Society.

 

(b)                                 Charterer shall give Owners written notice
of each proposed dry-docking of the Vessels 30 days in advance, if possible, but
otherwise as far in advance as possible under the circumstances, so that Owners
may, if Owners so desires, have a representative present at such dry-docking and
otherwise inspect the Vessels at Owners’ expense.

 

(c)                                  In the event that any improvement,
structural change or new equipment becomes necessary for the continued operation
of the Vessels by reason of new class requirements or by compulsory legislation,
Owners shall make such changes and Charter Hire hereunder for the remainder of
the Charter Period  shall be adjusted, commencing on the date such costs are
incurred, by an amount equal to the cost of compliance therewith divided by the
number of days remaining in the agreed useful life of the Vessels, beginning
with the date such costs are incurred.

 

39.                               Charter Hire.

 

(a)                                  Charterer shall pay, throughout the Charter
Period, Charter Hire to Owners at the rate of Eleven Thousand Five Hundred
United States Dollars ($11,500) per day (the “Charter Hire”), as adjusted
pursuant to Clause 37(d) and 38(c) hereof, and pro rata for any partial day. 
Charter Hire shall be due and payable monthly in advance beginning on the
Delivery Date and on the first Business Day of each calendar month thereafter
(each such date a “Payment Date”).  Failure by Charterer to pay Charter Hire
when due shall be an Event of Demise Default hereunder.

 

(b)                                 All payments by Charterer hereunder shall be
made in United States Dollars in readily available funds, free and clear of any
bank charges, to such bank account number as shall be advised to Charterer by
Owners from time to time.  If any day for the making of any payment hereunder
shall not be a Business Day, the due date for such payment shall be extended to
the

 

15

--------------------------------------------------------------------------------


 

next following Business Day unless, in the case of a payment of Charter Hire,
the next following Business Day falls in the following calendar month, in which
case the due date for such payment of Charter Hire shall be the immediately
preceding Business Day.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Charter, if an Event of Loss shall occur, hire shall cease on
the date such Event of Loss is deemed to have occurred.  For purposes of this
Charter, an Event of Loss shall be deemed to have occurred as follows:

 

(i)                                     an actual total loss of the Vessels
shall be deemed to have occurred at the actual date and time the Vessels was
lost but, in the event of the date of the loss being unknown, then the actual
total loss shall be deemed to have occurred on the date on which the Vessels was
last reported;

 

(ii)                                  a constructive total loss shall be deemed
to have occurred at the date and time notice of abandonment of a Vessel is given
to the insurers of the Vessels for the time being (hereinafter called the
“Insurers”) (provided a claim for such constructive total loss is admitted by
the Insurers) or, if the Insurers do not admit such a claim, at the date and
time at which a constructive total loss is subsequently adjudged by a competent
court of law or arbitration tribunal to have occurred;

 

(iii)                               a compromised, agreed or arranged total loss
shall be deemed to have occurred on the date of the relevant compromise,
agreement or arrangement; and

 

(iv)                              an Event of Loss (A) as the result of capture,
taking, seizure, restraint, detention, confiscation or expropriation occurring
under the conditions of the “War Risks” policy of the Vessels, or (B) Compulsory
Acquisition shall be deemed to have occurred at the time admitted by the
Insurers.

 

40.                               Insurance.

 

(a)                                  Charterer shall provide and maintain marine
risk hull insurance or port risk hull insurance (when permitted under this
Clause 40(a)), and marine war risk hull insurance, in amounts consistent with
the level of insurance maintained by Owners on its other Vessels of similar
age.  While a Vessel is laid up, in lieu of the aforesaid marine risk hull
insurance, port risk hull insurance may be taken out on the Vessels by
Charterer; provided, however, that at all times the Vessels shall be covered by
marine war risk hull insurance and Protection and Indemnity Insurance.

 

(b)                                 All insurance shall be taken out in the name
of Owners, with Charterer as an additional named insured, and the policies or
certificates, to the extent available, shall provide that there shall be no
recourse against Owners for the payment of premiums.

 

(c)                                  Owners shall, at their sole cost and
expense, have the duty and responsibility to make all proofs of loss and take
any and all other steps necessary to effect collections from underwriters for
any loss under any insurance on or with respect to the Vessels or the operation
thereof.  Charterer shall cooperate in making all proofs of loss and take all
other reasonable steps necessary to effect collection from underwriters.

 

(d)                                 Charterer will provide and maintain all
insurance required to be provided and maintained by this Charter with marine
insurance companies, underwriters associations or underwriting funds approved by
Owners, which approval shall not be unreasonably withheld or delayed.

 

16

--------------------------------------------------------------------------------


 

(e)                                  If the Vessels shall be arrested, seized,
levied upon or taken into custody by virtue of proceedings in any court or
tribunal in any country or nation of the world or by any governmental or other
authority because of any liens or claims, Charterer shall, without expense to
Owners, cause the Vessels to be released within 30 Business Days and any such
claims or liens to be discharged when such claims or the obligations or charges
secured by such liens are due and payable and are not being contested in good
faith by appropriate proceedings.  In the event a Vessel is levied upon or taken
into custody or detained by any authority whatsoever, Charterer agrees forthwith
to notify Owners thereof by facsimile transmission, confirmed by letter.

 

(f)                                    Charterer shall not declare or agree upon
a compromised, constructive or agreed total loss of the Vessels without the
prior written consent of Owners.

 

(g)                                 If Owners desire to insure the Vessels in an
amount in excess of the amount that Charterer is required to maintain in
accordance with Clause 40(a) hereof, Charterer agrees to arrange such insurance
on Owners’s behalf through the fleet policy covering the Vessels at the same
rates available to Charterer.  The cost of such additional insurance shall be
for Owners’s account.

 

41.                               Liens, Sale and Attachment.

 

(a)                                  Owners shall have the right to sell, assign
or otherwise transfer the ownership of the Vessels and assign this Charter to a
new owner.  Notwithstanding the foregoing, in no event shall Owners sell, assign
or otherwise transfer, in whole or part, any interest in the Vessels or the
Charter (A) to a Person who (i) is not qualified to document a vessel under the
U.S. flag pursuant to 46 U.S.C. § 12103(b) (2006), and the regulations
promulgated thereunder, as such statute and regulations may be amended or
supplemented from time to time, and any successor statute or regulations
thereto, with a coastwise endorsement pursuant to 46 U.S.C. § 12119(b) (2006),
and the regulations promulgated thereunder, as such statute and regulations may
be amended or supplemented from time to time, and any successor statute or
regulations thereto.

 

(b)                                 Except for Permitted Liens, Charterer agrees
that: (i) it will not create, incur, assume or suffer to exist, and will not
permit any affiliate of Charterer, the Master, officers or crew of the Vessels
or any other servant or agent under Charterer’s control to create, incur or
assume or suffer to exist, any Lien upon or in respect of the Vessels without
the prior written consent of Owners; and (ii) if Charterer shall breach its
agreement contained in the preceding subclause (i), Charterer will promptly take
such action as shall be necessary to release or discharge such Lien and, if
Charterer fails to take such action, Owners may, but shall not have any
obligation to, upon notice to Charterer, take such action as shall be necessary
to release or discharge the same at Charterer’s expense.

 

42.                               Event of Loss.

 

Charterer shall give Owners prompt written notice of any event that might give
rise to an Event of Loss, together with the details thereof.  Upon the
occurrence of an Event of Loss, this Charter shall terminate and neither party
shall have any further obligations hereunder other than obligations which arose
prior to the date of such termination.

 

17

--------------------------------------------------------------------------------


 

43.                               INTENTIONALLY OMITTED

 

44.                               Further Undertakings.

 

Charterer undertakes and agrees that throughout the Charter Period it shall:

 

(a)                                  Upon request from Owners, allow Owners to
inspect and make copies of:

 

(i)                                     all class records, class certificates
and survey reports issued with respect to the Vessels; and

 

(ii)                                  any inspection reports obtained or
prepared by Charterer or the Managers in respect of the Vessels.

 

(b)                                 At all times ensure compliance with all
applicable environmental laws and all other laws and regulations, in each case
as relating to the Vessels and the operation and management thereof, and take
all reasonable precautions to ensure that the crews, employees, agents or
representatives of Charterer at all times comply with such environmental laws
and other applicable laws.

 

(c)                                  At all times ensure compliance with all
required international conventions, codes and regulations, the STCW 95, the ISM
Code and the ISPS Code, in each case as relating to the Vessels and the
operation and management thereof, and ensure such compliance by any company
performing ship management services in respect of the Vessels on behalf of
Charterer.

 

(d)                                 Obtain and promptly renew from time to time,
and, whenever so required, promptly furnish copies to Owners of, all such
authorizations, approvals, consents and licenses as may be required under any
applicable law or regulation to enable Charterer to perform its obligations
under this Charter or required for the validity or enforceability of this
Charter, and Charterer shall in all material respects comply with the terms of
the same.

 

(e)                                  Notify Owners forthwith by letter, or in
case of urgency, by facsimile of:

 

(i)                                     any accident to the Vessels involving
repairs, the cost of which is likely to exceed Five Hundred Thousand United
States Dollars (US$500,000) (or the equivalent in any other currency);

 

(ii)                                  any occurrence in consequence whereof any
Vessel has become a total loss; or

 

(iii)                               any arrest of the Vessels or the exercise or
purported exercise of any Lien on the Vessels.

 

(f)                                    Notify Owners in writing of any Event of
Demise Default of which Charterer is aware (or an event of which Charterer is
aware which, with the giving of notice and/or lapse of time, would constitute an
Event of Demise Default and which is not likely to be remedied before becoming
an Event of Demise Default).

 

(g)                                 Provide to Owners in respect of Charterer,
as soon as practicable after the same are instituted, details of any litigation,
arbitration or administrative proceedings which if adversely determined would
have a significant impact on their ability to perform their obligations
hereunder or in connection herewith.

 

(h)                                 Obtain and promptly renew from time to time,
and will whenever so required, promptly furnish certified copies to Owners of,
all such authorizations, approvals, consents and licenses as

 

18

--------------------------------------------------------------------------------


 

may be required under any applicable law or regulation to enable Charterer to
perform its obligations under this Charter or as may be required for the
validity or enforceability of this Charter, and Charterer shall in all material
respects comply with the terms of the same.

 

(i)                                     Shall not, without the prior written
consent of Owners, in a single or a series of transactions, dispose of all or
substantially all of its business or reorganize or otherwise change its business
or operations in a manner so that or as a result of which its financial
condition and/or its ability to fulfill its obligations under this Charter (as
the case may be) would be materially weakened.

 

(j)                                     Obtain or procure the obtaining of all
necessary ISM Code documentation in connection with the Vessels and at all times
be, or procure that the manager of the Vessels be, in full compliance with the
ISM Code.

 

45.                               Additional Events of Demise Default.

 

(a)                                  The following events shall constitute
additional Events of Demise Default:

 

(i)                                     it becomes impossible or unlawful for
Charterer to fulfill any of its covenants or obligations hereunder, or for
Owners to exercise any of the rights vested in it hereunder, unless due to an
act or omission by Owners or an Event of Loss with respect to the Vessels; or

 

(ii)                                  one or more judgments or decrees shall be
entered against Charterer or the Guarantor involving in the aggregate a
liability (not paid or fully covered by insurance, net of approved deductible)
of One Million United States Dollars (US$1,000,000), or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or

 

(iii)                               this Charter, or any material provision
hereof or thereof shall cease, for any reason (other than due to an act or
omission by Owners or an Event of Loss with respect to the Vessels) to be in
full force and effect, or any action or suit at law or in equity or other legal
proceeding to cancel, revoke or rescind this Charter, or any material provision
hereof or thereof shall be commenced by or on behalf of Charterer, or any
governmental authority having competent jurisdiction for any reason other than
due to an act or omission of Owners; or

 

(iv)                              Charterer shall be enjoined, restrained or in
any way prevented by the order of any court or any governmental authority from
conducting any material part of its business (unless due an act or omission by
Owners), and such order shall continue in effect for more than thirty (30) days;
or

 

(v)                                 there shall occur the loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired by Charterer if such loss, suspension, revocation or failure to renew
would have a material adverse effect on the continuing operation of the Vessels
and/or the business of Charterer; or

 

(vi)                              the entry of a decree or order by a court
having jurisdiction in the premises adjudging Charterer a bankrupt or insolvent,
or approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of Charterer under the Federal
Bankruptcy Act or any other applicable Federal or State law, or appointing a
receiver, liquidator, assignee, trustee, sequestrator or other similar official

 

19

--------------------------------------------------------------------------------


 

of Charterer or of any substantial part of their respective property, or
ordering the winding-up or liquidation of the affairs of Charterer, and the
continuance of such decree or order unstayed and in effect for a period of sixty
(60) consecutive days; or

 

(vii)                           the institution by Charterer of proceedings to
be adjudicated a bankrupt or insolvent or the consent by Charterer to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
Charterer of a petition or answer or consent seeking reorganization or relief
under the Federal Bankruptcy Act or any other applicable Federal or State law,
or the consent by Charterer to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of Charterer or of any substantial part of their respective
property, or the making by Charterer of an assignment for the benefit of
creditors, or the admission by Charterer in writing of its inability to pay its
debts generally as they become due, or the taking of corporate action by
Charterer in furtherance of any such action.

 

(b)                                 No express or implied waiver by Owners of
any Event of Demise Default shall in any way be, or be construed to be, a waiver
of any further or subsequent Event of Demise Default.

 

46.                               Governing Law.

 

This Charter shall be governed by and construed in all respects in accordance
with the U.S. Federal maritime laws and, to the extent such laws are not
applicable, the laws of the State of New York (without reference to its
conflicts of law principles).

 

47.                               Representations and Warranties.

 

Charterer hereby represents and confirms that:

 

(i)                                     it is a limited liability company duly
incorporated and existing under the laws of the State of Delaware and has due
limited liability company power and authority to enter into and perform its
obligations under this Charter;

 

(ii)                                  all consents, approvals or public
authorizations which may be required in connection with the entering into and
performance of its obligations under this Charter have been obtained;

 

(iii)                               no Event of Demise Default or event that
could lead to an Event of Demise Default under this Charter has occurred and is
continuing;

 

(iv)                              it is not aware of any fact or circumstances
in existence which could adversely affect its ability to perform its obligations
under this Charter;

 

(v)                                 the entry into and performance of this
Charter does not and will not during the Charter Period violate in any material
respect any agreement, contract or other undertaking to which it is a party or
which is binding on it or any of its assets; and

 

(vi)                              under the laws of the State of Delaware and
the federal laws of the United States of America in force at the date hereof, it
will not be required to make any deduction or withholding from any payment it
may make to Owners hereunder.

 

20

--------------------------------------------------------------------------------


 

48.                               Dispute Resolution.

 

All disputes hereunder shall be settled by arbitration in the City of New York,
New York pursuant to the Rules of the Society of Maritime Arbitrators, Inc.,
before one mutually agreed upon arbitrator or, failing agreement, a panel of
three persons consisting of one arbitrator to be appointed by Owners, one to be
appointed by Charterer, and one to be appointed by the two so chosen.  The
single arbitrator or the third arbitrator shall be an attorney practicing
maritime law.  The decision of the sole arbitrator or any two of the panel of
three on any point or points shall be final and binding, and may include costs,
including reasonable attorney fees.  Judgment may be entered upon any award made
hereunder in any court having jurisdiction.  The parties agree that any dispute
relating to claims of One Hundred Thousand United States Dollars (US$100,000) or
less in the aggregate shall be governed by the Shortened Arbitration Procedures
adopted by the Society of Maritime Arbitrators.

 

WAIVER OF JURY TRIAL.  IT IS MUTUALLY AGREED BY AND BETWEEN CHARTERER AND OWNER
THAT BOTH OF THEM HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT
BY OWNER AGAINST CHARTERER PURSUANT TO CLAUSE 48(b) HEREOF.

 

49.                               Quiet Enjoyment.

 

So long as no Event of Demise Default has occurred, neither Charterer nor any
permitted sub-charterer shall be disturbed or interfered with in its quiet and
peaceful use, possession and engagement of the Vessels.  Owners shall procure
that any mortgage on the Vessels provides an equivalent right to quiet
enjoyment.

 

50.                               Notices.

 

Except as otherwise expressly provided herein, all notices and other
communications hereunder shall be in writing and shall be delivered personally,
by first-class, registered or certified mail, postage prepaid, or by a
nationally-recognized overnight courier service, or sent by facsimile
transmission, and addressed as follows:

 

If to Owners, addressed to them:

 

c/o OSG Ship Management, Inc.

Knights Run Av – Ste 1200

Tampa, FL 33602

Attention: Capt. Robert Johnston

Facsimile: (813) 221-2769

 

With a copy to:

 

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

Attention: General Counsel

Facsimile: 212-251-1180

 

21

--------------------------------------------------------------------------------


 

If to Charterer:

 

OSP 400 LLC

302 Knights Run Av – STE 1200

Tampa, FL 33603

Attention:  Mr. Eric F. Smith

Facsimile:  (813) 221-2769

 

With a copy to:

 

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

Attention:  General Counsel

Facsimile:  212-251-1180

 

or, as to each such Person, at such other address or to the attention of such
other individual as shall be designated by such Person in a written notice to
the other Person named above.

 

51.                               Miscellaneous.

 

(a)                                  Owners represent, warrant and covenant that
on the date hereof it either (i) is a citizen of the United States within the
meaning of 46 USC § 50501, as amended, qualified to engage in the coastwise
trade of the United States, or (ii) is eligible to own a vessel operating in the
coastwise trade of the United States pursuant to 46 USC § 12119, or (iii) is
otherwise qualified or meets the requirements of all applicable laws so as to
entitle the Vessels to engage in the coastwise trade of the United States, and
throughout the Charter Period shall remain so qualified or continue to meet such
requirements.

 

(b)                                 Charterer represents, warrants and covenants
that at the time of execution of this Charter, it either (i) is a citizen of the
United States within the meaning of 46 USC § 50501, as amended, qualified to
engage in the coastwise trade of the United States, or (ii) is otherwise
qualified or meets the requirements of all applicable laws so as to entitle the
Vessels to engage in the coastwise trade of the United States, and throughout
the Charter Period shall remain so qualified or continue to meet such
requirements.

 

(c)                                  Owners and Charterer severally agree to
perform or cause to be performed such action, and to execute, deliver or furnish
or to cause to be executed, delivered or furnished, all such further assurances,
certificates, opinions and other documents necessary or proper to carry out this
Charter.

 

(d)                                 No change in, or modification of, this
Charter shall be effective unless reduced to writing and signed by Owners and
Charterer.

 

(e)                                  The invalidity of any provision of this
Charter shall not affect the remainder hereof, which shall in such event be
construed as if such invalid provision had not been inserted.

 

(f)                                    This Charter consists of Parts I, II and
III of the Bimco Standard Bareboat Charter (Barecon 2001) Form (“Barecon”),
these Additional Clauses, and the exhibits hereto.  All parts of this Charter
shall be read together as a single agreement and in a manner that promotes
consistency between all parts of this Charter.  No single part of this Charter
shall be given

 

22

--------------------------------------------------------------------------------


 

greater weight than any other part of this Charter in determining the intended
agreement of the parties hereto.

 

(g)                                 This Charter may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.  Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

23

--------------------------------------------------------------------------------
